Title: 17th.
From: Adams, John Quincy
To: 


       There happened a very considerable alteration in the weather, during the course of the last Night. Yesterday the weather was uncommonly warm, and has been to day very cold; more like winter than any we have yet had. In the afternoon, Leonard White came up, and waited upon Miss Nancy down to his father’s house. I went soon after, and drank tea, there: Mrs. and Miss Williams the professor’s Lady and Daughter, were there upon a visit. Miss Williams, is tall and pretty, that is all I can say, of her, after so transient a view: an intimate friend of Nancy’s: they appear’d both very much pleased to see one another. There was in the Evening considerable Company; who they were is easily guess’d. At eight o’clock I return’d. Miss Hazen spent the remainder of the Evening at Mr. Duncan’s.
      